 


117 HR 3445 IH: Jobs, On-the-Job ‘Earn-While-You-Learn’ Training, and Apprenticeships for Young African Americans Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3445 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2021 
Mr. David Scott of Georgia (for himself, Mr. Cleaver, Mr. Thompson of Mississippi, Mr. Pallone, Mrs. Carolyn B. Maloney of New York, Mr. Takano, Mr. Bishop of Georgia, Mrs. Demings, Mr. Thompson of California, Ms. Lee of California, Mr. Doggett, Mr. Johnson of Georgia, Ms. Norton, Ms. Porter, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the National Apprenticeship Act in order to increase and expand the national apprenticeship system to include the immediate recruitment, employment, and on-the-job earn-as-you-learn training of young African Americans, and to promote the development of equitable hiring standards necessary to safeguard the diversity of apprentices, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Jobs, On-the-Job ‘Earn-While-You-Learn’ Training, and Apprenticeships for Young African Americans Act. 2.FindingsCongress finds the following: 
(1)Young African-American men and women are the hardest hit by economic instability. Declared and affirmed by the Federal Reserve, African Americans face unemployment rates that are two to three times higher than their White counterparts for the last several decades. (2)During economic recessions in 1974 through 1975, 1981 through 1982, 1990 through 1991, and 2008, the African-American community faced significantly higher unemployment rates than their White counterparts. 
(3)Even during times of economic growth, African-American communities experience prolonged financial vulnerability and delayed recovery. Unemployment rates decline at a slower rate for African-American men, and even a slower rate for African-American women as compared to their White counterparts. (4)Affirmed by the Department of Labor, diversity and inclusion within the workforce benefits employees and businesses across all industries, including apprenticeship programs, which provide economic mobility to its participants. 
(5)Through the combined efforts of building trades unions and community partners at the State and local level, there have been established more than 150 apprenticeship readiness programs across the United States that focus on creating pathways to Registered Programs for people of color, women, and veterans. Overall, from 2009 to 2019, building trades unions and their signatory contractors have invested over $100,000,000 in outreach efforts targeting under-represented communities to participate in apprenticeship readiness programs. Of the 4,800 individuals who have successfully completed a building trades apprenticeship readiness program since 2016, 70 percent were from communities of color and 22 percent were women. (6)The disproportionately high-unemployment rates, combined with low participation rates from African Americans in registered apprenticeship programs not only constitute a national crisis but a national tragedy for the young African Americans, many of whom are fathers and mothers who, without jobs, are unable to provide for their families or home. 
3.Diversity and Inclusion Administrator 
(a)In generalThere is established within the Office of Apprenticeship in the Office of Employment and Training Administration of the Department of Labor a position to be known as the Diversity and Inclusion Administrator. (b)ResponsibilitiesThe Diversity and Inclusion Administrator shall— 
(1)promote greater diversity, including an increase in the participation of individuals who are African-American, Hispanic, Asian American or Pacific Islander, or Native American in the national apprenticeship system; (2)engage with institutions of higher education and other education and training providers with secondary, postsecondary, and adult education systems, including degree and credential requirements; 
(3)employers from nontraditional apprenticeship industries and occupations; and (4)assist State apprenticeship agencies and sponsors in complying with the requirements of this Act. 
4.Registered apprenticeship application 
(a)In generalThe Administrator of the Office of Apprenticeship, acting through the Diversity and Inclusion Administrator, shall require each entity seeking to register an apprenticeship under the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) to submit, as a part of the application to register such apprenticeship, a plan to increase participation of individuals who are African American. (b)Renewal of registrationA registered apprenticeship program seeking renewal of such registration under the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) shall include in the application for such registration a plan described in subsection (a). 
5.Grant program authorization 
(a)In generalThe Diversity and Inclusion Administrator, in consultation with the Secretary of Education as appropriate, shall award grants on a competitive basis to eligible registered entities to create or expand diversity in registered apprenticeship programs.  (b)Target programsIn issuing grants under subsection (a), the Diversity and Inclusion Administrator shall target registered apprenticeship programs in traditional and nontraditional apprenticeship industries or occupations, such as for programs demonstrating demand in construction, welding, electrical engineering, plumbing, information technology, energy, green jobs, advanced manufacturing, health care, or cybersecurity.  
(c)Use of fundsA grantee under this section may use funds— (1)to establish or expand partnerships with organizations that provide African-American participants and other nontraditional program participants access to financial planning, mentoring, and supportive services that are necessary to enable an individual to participate in and complete a program under the national apprenticeship system; 
(2)to conduct outreach and recruitment activities, including assessments of potential African-American participants and other nontraditional participants for, and enrollment of such participants in, a program under the national apprenticeship system; (3)to conduct outreach, engagement, recruitment, and coordination of activities, for the purpose of establishing industry or sector partnerships and opportunities under the national apprenticeship system, with— 
(A)employers; (B)industry associations; 
(C)labor and labor-management organizations; (D)qualified intermediaries; 
(E)education and training providers; (F)State or local workforce agencies; 
(G)potential sponsors; (H)community-based organizations; 
(I)communities with high numbers or percentages of individuals who are African American and other individuals from populations that the Secretary determines to be nontraditional apprenticeship populations; (J)small- and medium-sized businesses; or 
(K)rural communities; (4)to carry out grant requirements, including program evaluation and reporting requirements; and 
(5)to conduct any activities as described in the application that would advance the purposes of the grant. (d)Grant recipient reportEach recipient of a grant under this section shall— 
(1)submit to the Diversity and Inclusion Administrator a report at the conclusion of the grant period, which shall include— (A)a description of how the funds received through the grant were used to increase the participation of individuals who are African American, Hispanic, Asian American or Pacific Islander, or Native American in the program; 
(B)the total number of active program participants; (C)the total number that obtained unsubsidized employment in a field related to the apprenticeable occupation; 
(D)the total number of program participants that completed the program in which they were enrolled; (E)the average time to completion for each program; 
(F)the average cost per participant during the most recent program year; and (G)the percentage of participants who received additional support services; and 
(2)submit each report under paragraph (1)— (A)to the registration agency; and 
(B)to the Diversity and Inclusion Administrator. (e)Eligible entity definedIn this section, the term eligible entity means— 
(1)a program sponsor; (2)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency; 
(3)an education and training provider, or a consortium thereof; (4)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency; 
(5)an Indian Tribe or Tribal organization; (6)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system; 
(7)a Governor of a State; (8)a labor organization or joint-labor management organization; 
(9)a community organization working in partnership with one or more registered apprenticeship programs; or (10)a qualified intermediary. 
6.DefinitionsIn this Act, the following: (1)Education and training providerThe term education and training provider means— 
(A)an area career and technical education school; (B)an early college high school; 
(C)an educational service agency; (D)a high school; 
(E)a local educational agency or State educational agency; (F)a Tribal educational agency, Tribally controlled college or university, or Tribally controlled postsecondary career and technical institution; 
(G)a postsecondary educational institution; (H)a minority-serving institution; 
(I)a provider of adult education and literacy activities under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.); (J)a local agency administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741); 
(K)a related instruction provider, including a qualified intermediary acting as a related instruction provider as approved by a registration agency; (L)a Job Corps center (as defined in section 142 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3192)); or 
(M)a consortium of entities described in any of subparagraphs (A) through (L). (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(3)National apprenticeship systemThe term national apprenticeship system means the apprenticeship programs, youth apprenticeship programs, and pre-apprenticeship programs under the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (4)Nontraditional apprenticeship populationThe term nontraditional apprenticeship population means a group of individuals (such as individuals from the same gender, race, or ethnicity), the members of which comprise fewer than 25 percent of the program participants in an apprenticeable occupation under the national apprenticeship system. 
(5)Nontraditional apprenticeship industry or occupationThe term nontraditional apprenticeship industry or occupation refers to an industry sector or occupation that represents fewer than 10 percent of apprenticeable occupations or the programs under the national apprenticeship system. (6)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(7)Registration agencyThe term registration agency means the State Office of Apprenticeship or State apprenticeship agency in a State that is responsible for— (A)approving or denying applications from sponsors for registration of programs under the national apprenticeship system in the State or area covered by the registration agency; and 
(B)carrying out the responsibilities of supporting the youth apprenticeship, pre-apprenticeship, or apprenticeship programs registered by the registration agency. (8)StateThe term State has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) and includes each of the outlying areas. 
7.Effective dateThis Act shall take effect beginning on April 22, 2022. 8.Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Labor to carry out this Act— 
(1)$2,000,000 for fiscal year 2022; (2)$3,000,000 for fiscal year 2023; 
(3)$4,000,000 for fiscal year 2024; and (4)$5,000,000 for fiscal year 2025. 
 
